Petition for Writ of Mandamus Denied and Opinion filed October 3, 2002








Petition for Writ of Mandamus Denied and Opinion filed
October 3, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00991-CV
____________
 
IN RE RODNEY EARL RANDOLPH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On September 24, 2002, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.  In his petition, he seeks to compel the Hon.
Debbie Mantooth Stricklin,
Judge of the 180th District Court in Harris County, to consider and rule on his
post-conviction motion for forensic DNA testing and to appoint him counsel,
pursuant to Chapter 64 of the Texas Code of Criminal Procedure.         We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed October 3, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).